[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 548 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 549 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 550 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 553 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 554 
A writ of error in a criminal case brings up for review only questions of law raised by exceptions properly taken upon the trial (Donahue v. The People, 56 N.Y., 211); and no exception lies to a refusal to postpone a criminal trial by reason of the absence of witnesses: (Commonwealth v. Drake, 124 Mass., 21,24; The Same v. Donovan, 99 id., 425.)
Assuming that the question raised as to the refusal of the court to postpone the trial is presented for review upon the writ of error, we are unable to see that any error was committed. The decision of questions of this nature rests very much in the sound discretion of the trial court; and unless it is entirely apparent that such discretion has been abused, there is no lawful ground for interference by a higher tribunal.
The affidavit upon which the application to postpone was made, in the case considered, presented no extraordinary facts, and it was fairly to be inferred for what purposes the witnesses named were designed. One of them manifestly was a subscribing witness to the will of Alfred Eighmy, deceased, the father of the defendant, about whose will the controversy arose, and there was no question in regard to the execution of such will. The other was acquainted with a witness for the People upon the trial of the indictment and *Page 555 
probably intended to impeach the character of such witness. This could be done quite as well by other witnesses, and hence his testimony was not of such a vital character as to render his attendance indispensible. Without additional proof to establish that these witnesses were absolutely essential for the defense, no good reason was shown for a postponement. Aside from the considerations suggested, it does not appear that a subpoena had been taken out or any effort whatever made to secure their attendance, or that this might not have been done by proper exertions. The allegation that a civil action was pending involving the facts in regard to which the perjury was committed, was not a sufficient ground for the postponement of the trial. The perjury alleged was committed in a case where a reference had been ordered on default, a decision been had, and a judgment entered. A conviction for perjury, therefore, could have no effect upon the decision of the referee. The reason given for the rule in the English courts, that the policy of the law forbids that a witness in a civil action pending should be made infamous through a conviction for perjury, obtained upon the testimony of a party to the suit while pending (Russ on Cr. [1 Am. ed.], 654; Wharton Cr. L., § 2280) has, therefore, no application. The most which can be claimed, under such a state of facts, is that it was a matter of discretion, and as it is not apparent that such discretion was improperly exercised, a higher tribunal could not interfere, even if it had the power to do so.
The objection that the indictment does not aver the commencement and pendency of the civil action in which the prisoner was sworn, so as to give the court jurisdiction of the subject-matter of the persons and parties, is not sustained. The indictment charges that a referee was duly and legally appointed in an action then pending in the Supreme Court of the State of New York, naming the parties; and this, we think, was a sufficient statement to show that the court had jurisdiction of the parties.
The objection that the indictment was defective because *Page 556 
the order of reference under which the referee acted does not appear by the indictment to have been made by the court in which the action was pending, but by an ex parte chamber order of the judge, is without merit. It will be noticed that the indictment avers that Verbeck "being a referee duly and legally appointed in the action by the Hon. JOHN S. LANDON, one of the justices of the Supreme Court, by an order duly made * * * in said action at the chambers of said justice in the city of Schenectady, said Verbeck was appointed as referee to take proof of all the material facts, * * * and being then and there duly authorized and qualified to execute the duties of the office of referee, * * * and then and there duly empowered and authorized to administer oaths in that behalf, and duly empowered to administer such oath," etc. These allegations show that the referee was lawfully appointed in the action, that such appointment was duly made by the order of a judge having authority for such a purpose at his chambers, and that the referee was authorized and qualified to act as such, and, I think, were sufficient. It is to be presumed that the judge acted according to law; and as he had a right to hold a Special Term at his chambers, and the appointment is averred to be lawfully made, the legitimate inference is that it was done at Special Term. The case is different from one where there is an entire want of authority of the court or the officer; and although the indictment must show jurisdiction strictly, I think it sufficiently appears from the facts stated therein. This rule should especially apply where the court is one of general, and not of special jurisdiction: (People v. Powers, 6 N.Y., 50,52; People v. Golden, 3 Park. Cr., 330.)
It is not necessary, even in an indictment for perjury committed before an inferior court, to set out all the facts to show authority of such court of limited jurisdiction, and it is sufficient to aver that it had sufficient and competent authority to administer the oath: (Reg. v. Lawler, 6 Cox Cr. Cas., 187;Lavey v. The Queen, 5 id., 269.) Much *Page 557 
less is so great a degree of exactness required where the averment relates to a court of general jurisdiction. The case considered differs from one where the indictment charges the perjury to have been committed in an action pending, and that the referee was appointed by a court which has no legal existence, as was the case in Geston v. The People (4 Lans., 487).
It is said that the order of reference must be made by the court and actually entered, before the referee has jurisdiction to administer the oath. I think it was sufficient to establish that it was the order of the court that a copy was inserted in the judgment-roll. It is enough that the court actually made the order: (People v. Central City Bank, 53 Barb., 412; Wheeler
v. Falconer, 7 Rob., 45, 49.) In Bonner v. McPhail (31 Barb., 107, 115) — which is relied upon by the prisoner's counsel — it appeared affirmatively, upon the plaintiff's own proof, that at the time when the slanderous words were uttered for which the plaintiff sought to recover damages, the person before whom the case was tried was not a referee in the action, and he had no authority to administer oaths and examine witnesses. We think proof of the entry of the order was not required; and if it was actually granted, it was enough, and was not invalid.
The objections to the evidence showing that the testator burned the will, and to his declarations accompanying the alleged act, were not well taken. The object of the evidence was to contradict the testimony of the prisoner, in reference to which the alleged perjury was committed, which was in substance that Alfred Eighmy, Jr., had told him that he had taken charge of all the private papers of Alfred Eighmy, deceased, and in moving them he had lost some of them and had lost the will; and that the prisoner had requested the said Alfred Eighmy, Jr., to make an affidavit to the fact that he had lost the will, so as to use it in establishing said will as lost. The proof would tend strongly to corroborate the testimony of Alfred Eighmy, Jr., and to establish the alleged perjury. The rule is well established, that anything *Page 558 
said accompanying the performance of an act, explanatory thereof or showing its purpose or intention, when material is competent as a part of the act: (1 Greenl. on Ev. [13th ed.], §§ 108, 109; Wharton on Ev., 262; People v. Davis, 56 N.Y., 102.). Such declarations constitute a part of the res gestæ and are admissible as such: (Waterman v. Whitney, 11 N.Y., 157, 162.) In the case last cited the rule is laid down, that upon a question of revocation no declarations of the testator are admissible, except such as accompany the act by which the will is revoked, and for the purpose of showing the intent of the act. (See also Swift v. Mass. Mut. Life Ins. Co., 63 N.Y., 190.)
The proof given showed that the testator proceeded to his sleeping room, brought out his private papers, which were in a small tin trunk, and took the papers out of the trunk. Among them was one in its appearance like a sheet of foolscap writing paper folded in law form, to which a scal was attached. He opened it, apparently read it, and it remained in his hands for some ten or fifteen minutes. He then folded it up and put it in the stove, where it was burned up and destroyed. He, at the time, said that it was his will stated what provisions it contained, and gave as a reason for destroying it that his son had not done as he agreed to do. Taking into consideration that there was proof besides the evidence objected to that the deceased had executed a will containing the same provisions as those which he stated were in the paper destroyed by him, which was in his possession while alive, and which was not found after his death; that the paper destroyed was kept among the private papers of the deceased; the manner in which it was folded, and the seal attached thereto; there was certainly some evidence to establish that the paper destroyed was the will of the deceased. This was a legitimate inference from the circumstance referred to, and in connection with the declarations of the deceased, constituted a part of theres gestæ. Although not conclusive, the facts proven at least furnish some evidence on the subject, and hence there was no error *Page 559 
in the admission of the testimony. The line is a very close one between the proof of a particular act indicating the intention of a party, or of circumstances from which a legal inference may be drawn that such act did take place; but we think the evidence introduced may be upheld within many of the reported decisions: (See Hunter v. The State, 40 N.J.L.R., 495; 1 Ph. on Ev. [C. H.  Edw.'s notes, ed. of 1868], 185; Antaugua Co. v.Davis, 32 Ala., 703; Pitts v. Burrows, 6 id., 733; State
v. Howard, 32 Vt., 380; Reg. v. Edwards, 12 Cox Cr. Cas., 230.) The competency of the evidence given is also supported by the presumption of law that a will proved to have existed, but not found by the representatives of the deceased after the testator's death, was destroyed by him animo revocandi:
(Knapp v. Knapp, 10 N.Y., 276.)
The offer to prove the declarations of the deceased after the alleged destruction of the will, was properly overruled for the very apparent reason that such declarations were not accompanied by acts, and in no way constituted a part of the res gestæ. The distinction between the two classes of cases is quite obvious; and as declarations are only admissible for the purpose of showing the intent, when they accompany an act by which a will is revoked, it follows that they are incompetent, when made alone, without such act. When declarations offered are merely a narrative of past occurrences, they are incompetent. (1 Greenlf. on Ev., § 110; People v. Davis, supra; Waterman v. Whitney,supra.)
It was also competent for the prosecution to show that when Alfred Eighmy signed the affidavit sworn to by him, he was imposed upon by the prisoner, and his signature obtained by the substitution of one paper for another which had been read to him, the last of which contained a clause which was not in the first paper. The prisoner had testified before the referee that Alfred Eighmy, Jr., had made an affidavit at his request, in which he stated certain matters, and he in part based his testimony on this affidavit, which was produced. It was proper to prove what affidavit was *Page 560 
referred to and its contents, and the manner in which it was obtained; that in fact Alfred never swore to the affidavit as presented, for the purpose of showing the perjury of the prisoner in regard to the affidavit Alfred had made, and what Alfred actually swore to. It was also competent to show that Alfred never swore, in the affidavit he intended to sign, to what the prisoner testified he had, for the purpose of proving that he did not believe the will to be lost; and that he never had the information contained in the fraudulent affidavit, which information the prisoner swore he had obtained from him. The testimony of Freeman was also competent, as it bore upon the same subject.
The judgment-roll was also properly admitted in evidence to show what proceedings had been taken, and the referee's evidence does not appear to be open to any valid objection. The petition and letters of administration also constituted a material part of the evidence and are not liable to objection.
The refusal of the court to compel the public prosecutor to furnish to the prisoner's counsel the evidence before the grand jury, was a matter resting in the discretion of the court, and is not the subject of review upon this writ of error.
We are also of the opinion that the evidence was sufficient to sustain the conviction of the prisoner, having in view the rule applicable to cases of perjury, that the evidence of one witness or oath against oath is not enough, and that the testimony of a single witness for the prosecution should be corroborated. This question is sufficiently considered in the opinion of the General Term by LEARNED, J., and further comment is not demanded.
For the reasons given the judgment of the General Term should be affirmed.
All concur, except CHURCH, Ch. J., and DANFORTH, J., dissenting.
Judgment affirmed. *Page 561